      ..         Case 3:16-cr-01091-DMS Document 72 Filed 04/28/21 PageID.185 Page 1 of 2
1   AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                          (For Revocation of Probation or Supervised Release)
                                     V.                                   (For Offenses Committed On or After November 1, 1987)

                            ADRIAN LOPEZ                                     Case Number:        16CR1091-DMS

                                                                          Nanc Rosenfeld CJA
                                                                          Defendant's Attorney
    REGISTRATION NO.                 56747298
    •-
    THE DEFENDANT:
    ~ admitted guilt to violation of allegation(s) No.          2, 3 and 4

    D      was found guilty in violation ofallegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

    Accordinl(ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation


                    2                  Failure to report vehicle owned or operated
                    3                  Failure to report change in residence
                    4                  Failure to report change of employment


         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                          Anril 28 2021
                                                                         Date oflmposition of Sentence



                                                                         HON. Dana          . Sabraw
                                                                         CHIEF UNITED STATES DISTRICT illDGE
      •           Case 3:16-cr-01091-DMS Document 72 Filed 04/28/21 PageID.186 Page 2 of 2

'   AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                  ADRIAN LOPEZ                                                                          Judgment - Page 2 of2
    CASE NUMBER:                16CRI091-DMS

                                                             IMPRISONMENT
     The defendant is hereby committ.ed..to..t~cusro~the United-8tates--Bttfelltl--frf-fPP,1ri,·isse()lftllS-Stte()rlb,e-impris<:med-ti:>r1Jrtelnr,ot:---1
     THREE (3) MONTHS.




     •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
     l2l    The court makes the following recommendations to the Bureau of Prisons:
            Defendant be designated to FMC Devens or other facility where he can receive medical care.




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •      at
                      ---------                  A.M.                       on
                                                                                 -------------------
            •      as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
            Prisons:
            l2l    on or before NOON ON JUNE 9, 2021.
            •      as notified by the United States Marshal.
            •      as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
     I have executed this judgment as follows:

            Defendant delivered on
                                       ------------- to
     at
           ------------ ,                              with a certified copy of this judgment.


                                                                                 UNITED STATES MARSHAL



                                              By                        DEPUTY UNITED STATES MARSHAL




                                                                                                                           16CR1091-DMS
